DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/11/22 has been entered.
Claims 43-45 have been canceled. Claims 1, 3, 5-6, 19-23, 25-34, 37-42, 46-47, 52-65 are now pending in this application and under examination based on elected species. An action on the merits follows.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Those sections of Title 35, US code, not included in this action can be found in a previous office action.

Claim Rejections - 35 USC § 103

The rejection of claims 1, 3, 5-6, 19-23, 25-34, 37-47, 52-65 under 35 U.S.C. 103 as being patentable over U.S. Patent Application Publication 2014/0068797 (March 6, 2014), hereafter referred to as Doudna et al. , in view of Tsai et al. (2014) Nat. Biotech., Vol. 32(6), 569-577, published online on April 25, 2014, and U.S. Patent No. 9,410,134 (August, 2016), hereafter referred to as Kuhn, with an effective filing date of June 7, 2011, is withdrawn in view of applicant’s arguments and the previously submitted Madison Declaration. Specifically, the applicant states for the record that the Cas-CLOVER construct discussed in the Madison Declaration and use to generate the data presented in Exhibit B is the same construct as the effector molecule currently claimed, which comprises a fusion protein comprising dCas9 and  Clo051 connected by a Gly-Gly-Gly-Gly-Ser (GGGGS) peptide linker. Exhibit B of the Madison Declaration shows that the dCas9-GGGGS-Clo051 fusion protein exhibits substantially higher targeted cutting efficiency and levels of site-specific HDR compared to Cas9. This is in contrast to dCas9-FokI, which exhibited lower levels of cutting than Cas9 as evidenced by the post-filing publication Jung et al. submitted as Exhibit A. Thus, the post-filing evidence of the Madison Declaration provides sufficient evidence of unexpected properties of the dCas9-GGGGS-Clo051 effector molecule compared to Cas9 and dCas9-FokI. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Amended claims 37-42, 46-47, and 62-65 are newly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 37 and 62 have been amended to recite method for directing protein to specific loci in a genome of a pluripotent stem cell, an embryonic stem cell, or an induced pluripotent stem cell in an organism comprising providing to a genomic DNA sequence a nucleic acid of claim 1 or claim 3 (claim 37) or claim 19 (claim 62). Dependent claims 38 and 63 recite that the genomic DNA sequence is in vivo, ex vivo, or in vitro. As claims 37 and 62 recite that the method is for directing protein to specific loci in specific cells in an organism, the limitations of dependent claims 38 and 63, which recite that the contacting occurs ex vivo or in vitro, appears to conflict with the limitations of the independent claims. Further, the independent claims as written are confusing as the single method step does not appear to limit the genomic DNA sequence to be contacted to a genomic DNA sequence which is actually present in a pluripotent stem cell, an embryonic stem cell, or an induced pluripotent stem cell in or out of an organism. Thus, it is unclear whether the claims further encompass contacting the genomic DNA sequence with the gRNA and effector molecule outside of a cell, i.e. cell-free contact. In addition, the preamble states that the method is for directing “proteins” to a specific loci in a genome. However, the composition of claims 1, 3, or 19 do not recites “proteins” per se, but rather are directed to a composition comprising a gRNA (not a protein), and an effector molecule which is a fusion protein. Thus, it is unclear whether the claims are intended to encompass the direction of proteins other than the effector molecule fusion protein to a specific loci. For the reasons set forth above, the claims are confusing such that the metes and bounds of the claimed methods cannot be determined. Claims 39 and 63 depend on claims 37 and 61 and thus are included in this rejection. 
Claims 40 and 64 have been amended to recite a method for modifying a genome of an organism comprising providing to a genomic DNA sequence or base pair the composition of claim 1, wherein a site-specific break is produced in a pluripotent stem cell, an embryonic stem cell, or an induced pluripotent stem cell.  The claim is confusing in the recitation, “wherein a site-specific break is produced in a pluripotent stem cells….”. The remainder of the claims makes clear that it is the genomic sequence is altered, not the cells themselves. The site-specific break occurs in the genomic sequence. Otherwise, it is unclear what is meant by a “site-specific break”, and which parts of the cell “break” as a result of the single method step of contact between a genomic DNA sequence, a gRNA, and an effector molecule. Further, similar to the issues related to the methods of claims 37 and 62, the independent claims as written are confusing as the single method step does not appear to limit the genomic DNA sequence to be contacted to a genomic DNA sequence which is actually present in a pluripotent stem cell, an embryonic stem cell, or an induced pluripotent stem cell in or out of an organism. As such, the metes and bounds of claims 40 and 64 cannot be determined. Claims 41-42, 46-47, and 65 depend on claims 40 or 64 and thus are included in this rejection. 

Allowable Subject Matter

Claims 1, 3, 5-6, 19-23, 25-34, and 52-61 are considered free of the prior art of record and allowed. 


Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Dr. A.M.S. Wehbé
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633